DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of 15/900,570 02/20/2018 PAT 10632138
15/900,570 is a CON of 14/432,104 03/27/2015 PAT 9913855
14/432,104 is a 371 of PCT/US2013/062413 09/27/2013
PCT/US2013/062413 has PRO 61/780,171 03/13/2013
PCT/US2013/062413 has PRO 61/707,568 09/28/2012
	Claims 5-24 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,163,055. Although the claims at issue are not identical, they are not patentably distinct from each other because A in the instant claims is a C5-C10 aromatic ring, while A in the ‘055 patent is a 3-10 membered aromatic or non-
    PNG
    media_image1.png
    191
    390
    media_image1.png
    Greyscale
.  Claim 11 in the ‘055 patent recites that R1 is H.  Claims 13 and 15 in the ‘055 patent recite that W and Z are =O.  Claim 17 in the ‘055 patent claims that Y is –CH2-.  Claim 9 in the ‘055 patent recites that X is O.  R2 and R3 can be OR5, and R5 can be H.  See claims 2-3.  The skilled artisan would prepare compounds having the claimed A, the claimed W and Z, the claimed Y, the claimed R1, and the claimed X because those substituents are specifically recited in dependent claims.  The skilled artisan would prepare compounds wherein R2 and R3 are OH because OH is within the scope of the claims and the compounds are uridine derivatives, and uridine contains OH at the R2 and R3 positions.  The resulting compound would be compound 5 recited in claims 23 and 24.

Conclusion
The closest prior art is Virno (WO 2011/101802 a1).  Virno teaches citicoline for treatment of glaucoma.  Citicoline differs from the claimed compound because Z is –NH2 and it lacks Y and A.

    PNG
    media_image2.png
    160
    237
    media_image2.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623